Allowance
	Claims 1-20 are hereby deemed patentable.
The specific limitations of “an electromagnetic (EM) field emitter configured to generate a magnetic field having a frequency wherein the EM field emitter is configured to change a capacitance of a capacitor or to select among a plurality of capacitors in a capacitor bank to dynamically tune the frequency” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Van Curen et al. (US Publication 2016/0041391) discloses an augmented reality display system comprising: a display configured to project virtual images to eyes of a wearer; a frame 300 configured to mount the display in front of the eyes of the wearer; an electromagnetic (EM) field emitter 441, 442 configured to generate a magnetic field; an EM sensor 311, 312 configured to sense the magnetic field, wherein one of the EM field emitter or the EM sensor is mechanically coupled to the frame 300 and the other of the EM field emitter or the EM sensor is mechanically coupled to a component of the augmented reality display system that is independently movable relative to the frame (paragraph 0064); an audio speaker (paragraph 0073); a hardware processor (paragraph 0069) programmed to: receive signals from the EM sensor indicative of a sensed magnetic field; and analyze the received signals to determine a position or an orientation of the EM sensor.
However, Van Curen does not disclose an electromagnetic (EM) field emitter configured to generate a magnetic field having a frequency wherein the EM field emitter is configured to change a capacitance of a capacitor or to select among a plurality of capacitors in a capacitor bank to dynamically tune the frequency.
Sato (US Publication 2009/0005166) discloses an augmented reality display system comprising: a display 2 configured to project virtual images to eyes of a user; a frame (See Figure 1) configured to mount the display in front of the user; an emitter (in component 7) configured to generate a signal; a sensor (in receiving unit 6) configured to sense the signal, wherein the emitter is mechanically coupled to a first component 7 and the sensor is coupled to a second component 3, the first component 7 is independently movable relative to the frame; an audio speaker 8; a hardware processor 30 programmed to receive signals from the sensor indicative of a sensed signal; and analyze the received signals to determine a position or an orientation of the sensor.  Sato does not disclose a frame configured to mount the display in front of the eyes of a wearer; an electromagnetic field emitter and/or electromagnetic sensor.  
Gilboa (US Publication 2002/0030483) discloses an electromagnetic field emitter 30 configured to generate a magnetic field having a frequency wherein the EM field emitter is configured to change a capacitance of a capacitor to dynamically tune a frequency.  Gilboa, paragraphs 0072-0074.  However, Gilboa does not disclose a head-mounted display or a display positionable in front of eyes of a wearer, or wherein an electromagnetic (EM) field emitter configured to generate a magnetic field having a frequency wherein the EM field emitter is configured to change a capacitance of a capacitor or to select among a plurality of capacitors in a capacitor bank to dynamically tune the frequency.  
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841